Citation Nr: 1146162	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, a cognitive disorder, dementia, and Alzheimer's disease, claimed as an emotional condition. 


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which denied service connection for depression.  

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the RO originally adjudicated the issue as entitlement to service connection for depression, also claimed as an emotional disorder.  However, medical evidence of record reveals an additional diagnosis of a cognitive disorder stemming from dementia and Alzheimer's disease.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

In June 2010 and in February 2011, the Board remanded this case for additional development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An acquired psychiatric disability, to include depression, a cognitive disorder, dementia, and Alzheimer's disease, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and psychoses did not manifest within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

An acquired psychiatric disability, to include depression, a cognitive disorder, dementia, and Alzheimer's disease, was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (West 2002 & Supp. 2011).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2008 letter, sent prior to the initial July 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, a portion of the Veteran's service treatment records and his VA treatment records have been obtained and considered.  Unfortunately, the majority of the Veteran's service treatment records and service personnel records are unavailable.  According to a message received from the National Personnel Records Center (NPRC) in May 2009, with notice sent to the Veteran that same month, these documents were destroyed in the July 1973 fire at the NPRC in St. Louis, Missouri.  In this circumstance, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In this regard, the Board notes that the RO attempted to obtain the Veteran's missing records from the NPRC, as well as from him personally, in November 2008 and in May 2009.  In July 2009, the RO issued a memorandum of Formal Finding of Unavailability.  Therefore, the RO properly searched for alternative sources for the missing service records in an attempt to assist the Veteran in proving his claim. Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).  Moreover, the Veteran was advised in a May 2009 letter that the RO had been unable to obtain his unit records from NPRC.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

With regard to the duty to assist, the Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Although the record demonstrates that he received treatment from a private psychiatrist, the Veteran has not submitted any private medical records nor has he provided the VA with a consent form authorizing the VA to retrieve those records, despite the VA request that he do so.  In that regard, the Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the pertinent evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Additionally, the Veteran was afforded a VA examination in August 2010 in order to adjudicate his service connection claim, with an addendum opinion provided in May 2011.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's psychiatric disorder were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to decide the Veteran's claim.

The Board notes that the Veteran's claims were remanded in June 2010 and in February 2011 in order to obtain outstanding treatment records and afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his currently diagnosed psychiatric disorders, namely depression and a cognitive disorder, are related to his service or are secondary to his service-connected bilateral hearing loss. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that at an undated separation examination, presumably having been taken in 1952, the year he separated from service, the Veteran did not report having any psychological symptoms or trouble, and no psychological diagnosis was provided. 

Post-service VA treatment records reflect that in June 2008, the Veteran's depression was stable on medication.  He had also been diagnosed with dementia, early Alzheimer's disease, by a private neurologist.  In June 2009, the Veteran's depression was considered to be stable on medications provided by a private psychiatrist.  There were no suicidal or homicidal ideations.  In June 2010, it was noted that the Veteran's dementia and early Alzheimer's were in stable condition.  The Veteran had excellent family support. 

On August 2010 VA psychiatric examination, the Veteran reported that while he was in service, he had not had any disciplinary or adjustment problems.  He had not been in combat.  Though he served during the Korean War, he did not leave Puerto Rico during his term of service.  He reported that all of his current activities were home-related.  There was no history of suicidal attempts or violent activities.  His psychosocial functioning was fair due to memory loss and limited motion.  His last psychiatric treatment was in July 2010.  He had been seen since 1995 for memory loss and depression.  He reported that he had an ongoing depressed mood, as well as anxiousness and irritability.  He had poor sleep.  These symptoms were frequent and severe and had been present for many years.  Mental status examination revealed that he was anxious and depressed.  He was easily distracted.  His thought content showed preoccupation with one or two topics.  He had persecutory delusions.  He needed help taking care of his activities of daily living.  His memory was moderately to severely impaired.  The Veteran reported that he had retired from a position as a salesman in 2006 due to a psychiatric problem, namely, memory loss.  The examiner diagnosed the Veteran with a cognitive disorder, not otherwise specified.  The examiner concluded that the Veteran's cognitive disorder was not caused or the result of his military service because his cognitive disorder was due to a possible Alzheimer's-type dementia.  Therefore, the Veteran's dementia would not be related to his service.  

In May 2011, the same VA examiner that had conducted the August 2010 psychiatric examination provided further rationale for her opinion.  The examiner reviewed the claims file and the electronic VA treatment records and explained that the Veteran's depression and Alzheimer's disease with dementia were not related to his service or to his service-connected hearing loss.  She explained that there was no evidence of any psychiatric complaints, findings, or treatment in service or within one year following service.  There was also no evidence of psychiatric treatment for many years since separation from service, as it appeared that the Veteran first sought neuro-psychiatric care in 1995, 43 years following separation from service.  Furthermore, the Veteran's cognitive disorder and dementia were related to the Alzheimer's process and therefore could not be related to an incident that occurred in service.  The examiner found that because the Veteran had reported on examination that he had developed depression after being fired from a lifelong job as a salesman in 2006, there was no indication that his depression was related to any other cause, such as his hearing loss or to his military service.

The Board has first considered whether service connection is warranted for an acquired psychiatric disability on a presumptive basis.  However, the record fails to show that the Veteran manifested a psychoses to a degree of 10 percent within the one year following his active duty service discharge in 1952.  As such, presumptive service connection is not warranted for an acquired psychiatric disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Board places great probative weight on the August 2010 and May 2011 VA examiner's opinion that the Veteran's current depression and cognitive disorder are not related to his service or to his service-connected hearing loss.  Importantly, the examiner's opinions contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Specifically, the examiner reviewed the service treatment records and the claims file and found that because there was no indication that the Veteran suffered from any psychiatric condition while in service, as confirmed by the Veteran, and because there was no indication of any psychiatric symptoms or manifestations for many years following service, there lacked any evidence of chronicity in service or a continuity of symptomatology since service.  Furthermore, the Veteran's cognitive disorder was of an Alzheimer's disease origin and thus would not be considered to be related to an event in service.  With regard to the Veteran's depression, it was clear to the examiner that after interviewing the Veteran, his depression had had its onset following termination from his occupation as a salesman in 2006.  There was no indication on interview or when reviewing the claims file that his depression was related to his service or to his service-connected hearing loss.  Thus, in the absence of any medical opinion to the contrary or any additional evidence supporting the Veteran's claim, the Board finds the VA opinions to be probative and persuasive in this case.

The Board notes that the Veteran has contended on his own behalf that his current acquired psychiatric disability is related to his military service or to his service-connected hearing loss.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his military service or his service-connected disabilities to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service psychiatric complaints and his current manifestations of an acquired psychiatric disability, the Board accords his statements regarding the etiology of such disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his acquired psychiatric disability and his service or his service-connected hearing loss.  In contrast, the September 2010/May 2011 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of complaints and symptoms in the Veteran's claims file and his report of psychiatric history, as well as the current nature of his acquired psychiatric disability.  Therefore, the Board accords greater probative weight to the August 2010/May 2011 VA examiner's opinion. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include depression, a cognitive disorder, dementia, and Alzheimer's disease.  






	(CONTINUED ON NEXT PAGE)


As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disability, to include depression, a cognitive disorder, dementia, and Alzheimer's disease, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


